GILDERSLEEVE, J.
It has been the practice of this court, for some time past, to decline to entertain motions for alimony and counsel fees in suits for a separation. In Ruopp v. Ruopp (Super. N. Y.) 35 N. Y. Supp. 251, Judge McAdam wrote as follows:
“Support may be summarily coerced through the police courts. These tribunals have the coercive process,—short, sharp, and decisive,—corps of officers, and the power of commitment, of a much more summary character than that possessed by any court of record. It was intentionally made so by "the legislature, and plaintiff ought to avail herself of these facilities.”
*251This ruling has been repeatedly followed by the judges of this court, and in the present case I feel constrained to adhere to former precedents. The motion for alimony and counsel fees is denied, without prejudice to police remedies. No costs.
• Motion denied, without costs.